         Case 1:20-cv-00454-SWS-MLC Document 9 Filed 09/02/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

                Plaintiff,

         v.                                                  Civ. No. 1:20-cv-00454-SWS-MLC

$9,950.00 IN UNITED STATES CURRENCY,

$2,000.00 IN UNITED STATES CURRENCY,

$1,243.00 IN UNITED STATES CURRENCY,

                Defendants-in-rem.

and

ROBERT PADILLA,

                Claimant.


                      NOTICE OF COMPLETION OF BRIEFING OF
                     UNITED STATES’ MOTION TO STRIKE ANSWER

         Pursuant to D.N.M. LR-Civ. 7.4(e), the United States notifies the Court and parties that

the briefing of the United States’ Motion to Strike Answer (Doc. 6) filed on August 5, 2020 is

complete and certifies that the motion is ready for decision. The following related pleadings have

been filed:

      1. Notice of Verified Claim Submitted to the Government filed on August 7, 2020. (Doc. 7).

      2. Reply to Notice of Verified Claim filed on August 14, 2020. (Doc. 8).
      Case 1:20-cv-00454-SWS-MLC Document 9 Filed 09/02/20 Page 2 of 2




                                            Respectfully Submitted,

                                            JOHN C. ANDERSON
                                            United States Attorney

                                            Electronically filed 9-2-2020
                                            STEPHEN R. KOTZ
                                            Assistant United States Attorney
                                            P.O. Box 607
                                            Albuquerque, NM 87103
                                            (505) 346-7274



                               CERTIFICATE OF SERVICE

I HEREBY CERTIFY that I filed the foregoing pleading electronically through the CM/ECF
system, which caused the parties or counsel to be served by electronic means, as more fully
reflected in the Notice of Electronic Filing;


       /s/
STEPHEN R. KOTZ
Assistant U.S. Attorney




                                               2
